

115 HR 4696 IH: Promoting Hydropower Development at Existing Nonpowered Dams Act
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4696IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Power Act to promote hydropower development at existing nonpowered dams, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Hydropower Development at Existing Nonpowered Dams Act. 2.Promoting hydropower development at existing nonpowered damsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:
			
				34.Promoting hydropower development at existing nonpowered dams
					(a)Expedited licensing process for non-Federal hydropower projects at existing nonpowered dams
 (1)In generalAs provided in this section, the Commission may issue and amend licenses and preliminary permits, as appropriate, for any facility the Commission determines is a qualifying facility.
 (2)RuleNot later than 180 days after the date of enactment of this section, the Commission shall issue a rule establishing an expedited process for issuing and amending licenses and preliminary permits for qualifying facilities under this section.
 (3)Interagency Task ForceIn establishing the expedited process under this section, the Commission shall convene an interagency task force, with appropriate Federal and State agencies and Indian tribes represented, to coordinate the regulatory processes associated with the authorizations required to construct and operate a qualifying facility.
 (4)Length of ProcessThe Commission shall ensure that the expedited process under this section will result in a final decision on an application for a license by not later than 2 years after receipt of a completed application for the license.
						(b)Dam safety
 (1)AssessmentBefore issuing any license for a qualifying facility, the Commission shall assess the safety of existing non-Federal dams and other non-Federal structures related to the qualifying facility (including possible consequences associated with failure of such structures).
 (2)RequirementsIn issuing any license for a qualifying facility, the Commission shall ensure that the Commission’s dam safety requirements apply to such qualifying facility, and the associated qualifying nonpowered dam, over the term of such license.
 (c)Interagency communicationsInteragency cooperation in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license for a qualifying facility under this section, and interagency communications relating to licensing process coordination pursuant to this section, shall not—
 (1)be considered to be ex parte communications under Commission rules; or (2)preclude an agency from participating in a licensing proceeding under this part.
 (d)DefinitionsFor purposes of this section: (1)Qualifying criteriaThe term qualifying criteria means, with respect to a facility—
 (A)as of the date of enactment of this section, the facility is not licensed under, or exempted from the license requirements contained in, this part;
 (B)the facility will be associated with a qualifying nonpowered dam; (C)the facility will be constructed, operated, and maintained for the generation of electric power;
 (D)the facility will use for such generation any withdrawals, diversions, releases, or flows from the associated qualifying nonpowered dam, including its associated impoundment or other infrastructure; and
 (E)the operation of the facility will not result in any material change to the storage, release, or flow operations of the associated qualifying nonpowered dam.
 (2)Qualifying facilityThe term qualifying facility means a facility that is determined under this section to meet the qualifying criteria. (3)Qualifying nonpowered damThe term qualifying nonpowered dam means any dam, dike, embankment, or other barrier—
 (A)the construction of which was completed on or before the date of enactment of this section; (B)that is or was operated for the control, release, or distribution of water for agricultural, municipal, navigational, industrial, commercial, environmental, recreational, aesthetic, drinking water, or flood control purposes; and
 (C)that, as of the date of enactment of this section, is not generating electricity with hydropower generating works that are licensed under, or exempted from the license requirements contained in, this part..
 3.Obligation for payment of annual chargesSection 10(e) of the Federal Power Act (16 U.S.C. 803(e)) is amended by adding at the end the following:
			
 (5)Any obligation of a licensee for payment of annual charges under this subsection shall commence when the construction of the applicable facility commences..
		